Citation Nr: 1725130	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, also claimed as chronic body aches as due to an undiagnosed illness.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 23, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1987 to August 1992, to include service in Southwest Asia during the Persian Gulf War.  He was awarded the Combat Action Ribbon, among other service medals and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues on appeal were previously remanded by the Board in August 2016.

In September 2016, the Appeals Management Center, as relevant here, increased the rating for PTSD from 50 to 70 percent, effective August 23, 2016.


FINDINGS OF FACT

1.  A diagnosis of fibromyalgia is not shown.

2.  The Veteran's widespread musculoskeletal pain, fatigue, and sleep disturbance has been attributed to the known clinical diagnoses of PTSD, plantar fascial fibromatosis, and patellofemoral syndrome of the knees; the Veteran is already service connected for PTSD and bilateral knee patellofemoral syndrome.

3.  For the increased rating period prior to August 23, 2016, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood.

4.  The Veteran's PTSD symptoms have remained relatively consistent throughout the entire rating period on appeal.

5.  For the entire rating period on appeal, the Veteran has not experienced total occupational and social impairment based solely on his service-connected PTSD disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia also claimed as chronic body aches as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.317 (2016).

2.  For the increased rating period prior to August 23, 2016, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  For the rating period beginning August 23, 2016, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Laws and Analysis

The Board has reviewed all of the evidence in the Virtual folder. Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309. 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (f); 38 C.F.R. § 3.317 (d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317 (a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  
38 C.F.R. § 3.317 (a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (g).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 
38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

The Veteran maintains that he has chronic body aches as directly relating to his tour of duty in the Southwest Asia Theater during the Gulf War.  The Veteran believes that his chronic body aches are an undiagnosed illness.  

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  Service treatment records, including examination reports, however, contain no diagnosis of fibromyalgia.  Post-service treatment records contain no diagnosis of, or treatment for, fibromyalgia.

The evidence includes an August 2010 VA general examination report.  During the evaluation, the Veteran reported bilateral knee and ankle pain for the past 5 years.  The examiner indicated that there was no unexplained fatigue, sleep disturbance, headaches, paresthesia, or GI issues.  He had also not been diagnosed with fibromyalgia.  Upon physical examination, all tender points were negative.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of fibromyalgia.  He was diagnosed with bilateral patellofemoral syndrome of the knees.  Moreover, the examiner stated that the Veteran's chronic body aches were not secondary to any exposure in southwest Asia.  Rather, the examiner stated that the Veteran did not currently have fibromyalgia, and his body aches were secondary to his bilateral knee and joint issues.  Specifically, the Veteran's patellofemoral syndrome of the knees was an entity with clear and specific etiology and diagnosis.  

In an August 2016 VA knee examination, the Veteran was again diagnosed with bilateral knee patellofemoral pain syndrome.   The examiner specifically indicated that the Veteran's diagnosis fits within a medically-defined pathophysiologically, understood condition.

During an August 2016 fibromyalgia VA examination, the examiner indicated that the Veteran had never been diagnosed with fibromyalgia.  The Veteran's symptoms, which included widespread musculoskeletal pain, fatigue, and sleep disturbance were related to the Veteran's diagnosed PTSD, plantar fascial fibromatosis, and knee disorders.  In a September 2016 addendum opinion, the examiner stated that the Veteran's knee pain had been associated with his patellofemoral syndrome.  The Veteran also did not have any of the classic tender points of fibromyalgia.  

The remaining medical evidence of record does not otherwise reflect a diagnosis of fibromyalgia. 

Inasmuch as the VA examination shows that the Veteran does not have a disability of fibromyalgia, service connection must be denied.  The examiners indicated that his joint symptoms are due to his already service-connected bilateral knee patellofemoral pain syndrome.  Moreover, the Veteran's fatigue and sleep impairment have been associated with his service-connected PTSD disability.  Thus, there is no present undiagnosed illness.  Moreover, the lack of a diagnosis of fibromyalgia precludes the consideration of an undiagnosed or medically unexplained chronic multi-symptom illness because the findings here are completely normal rather than unexplained.  In short, the Veteran is not shown to have fibromyalgia and the requirements for service connection are therefore not met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the Board acknowledges that the Veteran is competent to report his observable symptomatology.  However, he lacks the medical expertise to conclude that such symptoms are manifestations of fibromyalgia.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the claim must be denied.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity, and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R.
§ 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

Rating Analysis for PTSD

The Veteran maintains that his PTSD is more severe than what is contemplated by the 50 percent and 70 percent evaluations assigned throughout the rating period on appeal.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether, prior to August 23, 2016, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

VA treatment records include a September 2010 mental health assessment.  During the evaluation, the Veteran's mood was fair and he reported being a little more irritable.  Sleep remained poor and he continued to have nightmares.  He denied suicidal or homicidal ideation.  A GAF score of 60 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The evidence also includes a March 2011 VA examination.  The examiner reviewed the claims file and indicated that in a prior November 2009 VA examination, the Veteran reported that he was having difficulty with irritability at his job.  He also reported intrusive thoughts of his military service 3-5 times per week.  He was experiencing nightmares 3-4 times a week and was having difficulty with loud noises and being involved in crowds.  He was described as emotionally detached and slept 3-4 hours per night.  A GAF score of 53 was assigned by the previous November 2009 VA examiner, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Recently, VA treatment records showed significant problems with sleep and intrusive thoughts.  The Veteran also reported nightmares, depression, and irritability, which caused problems with his girlfriend.  He reported that his symptoms were worsening and had a more difficult time "snapping out" of depressive episodes.  It was noted that the Veteran worked and had a relationship with his girlfriend that was described as "up and down."  The Veteran reported that he no longer went out to social events.  Upon mental status examination, the Veteran's mood was "down."  He denied suicidal or homicidal ideation.  Insight was fair.  A GAF score of 60 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a December 2011 VA mental health outpatient note (in Virtual VA), the Veteran reported fatigue and somnolence.  He indicated that he had nightmares and difficulty sleeping.  Mood was fair, but anxious.  A GAF score of 60 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a July 2012 VA examination, the Veteran reported difficulty with his sleep pattern and averaged three or four hours of sleep.  His nightmares on average occurred four times per week and he also had intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle response, feelings of detachment, anger and irritability, and difficulty relating to others.   The Veteran reported that he had an incident last year where he got very angry with another individual and ended up calling the suicide hotline.  He reported that he talked through his anger at his next counseling session.  The Veteran denied current suicidal or homicidal ideation.   
A GAF score of 56 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a January 2015 VA mental health outpatient note, the Veteran reported feeling more down, anxious, and irritable over the past few months.  He also continued to have trouble sleeping and was having trouble concentrating at work.  A GAF of 52 was provided, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.   In a March 2015 VA mental health outpatient note, the Veteran reported that his mood remained "edgy, down, irritable at times."  Sleep was still broken.  He also reported "more and more trouble functioning on the job."  He stated that his concentration was poor and poor frustration tolerance.  The Veteran reported more trouble getting along with co-workers.  A GAF of 51 was provided, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in August 2016.  During the evaluation, the Veteran indicated that he was married and had two children.  He also worked, but reported some problems with co-workers due to his anger.  Current symptoms were noted to include depressed mood, anxiety, suspiciousness, panic attack more than once a week, sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Upon mental status examination, the Veteran's mood was mildly depressed and affect was mildly constricted.  Speech was fluent and normal in rate in tone.  The Veteran took several attempts to register 3/3 words and reported that he could not remember the words and refused to select a choice from options provided.

Upon review of all evidence of record, both lay and medical, the Board finds that the Veteran continues to have a diagnosis of PTSD and that his symptoms have remained relatively consistent throughout the entire rating period on appeal. Specifically, the Veteran reported symptoms of depressed mood, anxiety, panic attacks, suspiciousness, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work/school and social relationships, and disturbance of motivation and mood.  In other words, the Veteran's symptoms reflect occupational impairment in that the Veteran has consistently reported difficulty getting along with co-workers due to his irritability and anger.  He has also reported that he has a limited social network and does not have any hobbies.  Moreover, his mood has been consistently found to be depressed and anxious.  His thinking has also been impaired as a result of decreased concentration and sleep impairment.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability rating for PTSD is warranted for the rating period prior to August 23, 2016.

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Veteran remains married and has been able to remain gainfully employed throughout the rating period.  This demonstrates to the Board that, although his social interactions are limited, his PTSD disability does not more nearly approximate total occupational and social impairment. 

Moreover, the Board finds that the Veteran's PTSD symptoms do not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

The Board recognizes that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from sleep impairment, but this is generally contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression) and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom generally contemplated under the 50 percent PTSD disability rating.  The Veteran's reported panic attacks are adequately contemplated under the 50 percent PTSD rating criteria. 

For these reasons, the Board finds that the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent PTSD disability evaluation is not warranted for the entire initial rating period on appeal.

Further, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Moreover, an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the evidence of record.  The record indicates that the Veteran is gainfully employed.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran at this time. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in July 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in August 2010, March 2011, July 2012, and August 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinion provided considers all the pertinent evidence of record and adequately addressed the Veteran's PTSD symptoms and the relevant rating criteria.  The VA examiner's also discussed the Veteran's joint pains and provided opinions as to the etiology of the Veteran's symptoms. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for fibromyalgia also claimed as chronic body aches, to include as due to an undiagnosed illness, is denied.

For the rating period prior to August 23, 2016, a 70 percent rating, but no higher, for PTSD is granted.

For the rating period beginning August 23, 2016, a rating in excess of 70 percent for PTSD is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


